DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 07/27/2022 has been accepted and entered. Accordingly, claims 1-3, 5-8 and 10-18 have been amended.
Claims 4 and 9 are currently canceled.
New claims 21-22 are added. 
Claims 1-3, 5-8 and 10-22 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 10-11 of the Amendment filed 07/27/2022, with respect to claims 1-3, 5-8 and 10-22, in conjunction with amendments “identifying, by the multihomed device, the first network device and the second network device as an elected root bridge based on the bridge ID received from the first network device and the second network device being a lowest recorded bridge ID value, wherein the first network device and the second network device provide multihoming to the multihomed device, and wherein each port of the at least two ports of the first network device and each port of the at least two ports of the second network device of the elected root bridge are designated root ports; preventing formation of a loop in the layer 2 network and enabling STP by: establishing the elected root bridge as a super root using a common bridge ID, determining a first port of a plurality of ports of the multihomed device as a root port having a shortest path cost to one of the designated root ports of the elected root bridge, and blocking ports of the plurality of ports of the multihomed device to eliminate layer 2 network loops; and sending a third BPDU message to the first network device acknowledging the first network device as the elected root bridge, to the second network device acknowledging the second network device as the elected root bridge, or both” has been fully considered and are persuasive. Therefore, rejections of claims 1-3, 5-8 and 10-22 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-8 and 10-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “identifying, by the multihomed device, the first network device and the second network device as an elected root bridge based on the bridge ID received from the first network device and the second network device being a lowest recorded bridge ID value, wherein the first network device and the second network device provide multihoming to the multihomed device, and wherein each port of the at least two ports of the first network device and each port of the at least two ports of the second network device of the elected root bridge are designated root ports; preventing formation of a loop in the layer 2 network and enabling STP by: establishing the elected root bridge as a super root using a common bridge ID, determining a first port of a plurality of ports of the multihomed device as a root port having a shortest path cost to one of the designated root ports of the elected root bridge, and blocking ports of the plurality of ports of the multihomed device to eliminate layer 2 network loops; and sending a third BPDU message to the first network device acknowledging the first network device as the elected root bridge, to the second network device acknowledging the second network device as the elected root bridge, or both” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Nagarajan et al. (U.S. Patent Application Publication No. U.S 2018/0034648 A1), which is directed to an Ethernet Virtual Private Network (EVPN) system; and teaches that an Ethernet Virtual Private Network (EVPN) is providing Multiple Spanning Tree Protocol, MSTP; receiving/sending packets via outbound links 230 and incoming links 228 between PE router 10A (e.g., first network device) and CE router 8C (e.g., multi-homed device) and, a multi-homed CE/multihomed device is receiving a first Bridge Protocol Data Unit (BPDU) message of the BPDUs from a PE 10A/first network device using an Ethernet Segment identifier (ESI) (e.g., CE router 8C is receiving BPDUs message from one of PE routers 10A, 10B or 10E in Fig.1), the BPDU message comprises a router-ID/bridge ID and a root bridge MAC address and the PE 10A/first network device provides multi-homing to the multi-homed CE/multihomed device using the ESI and, the multi-homed CE router/multihomed device is to be multihomed when it coupled to the PE router 10A/first network device using the Ethernet Segment 18A and, network traffic communications of Ethernet frames between PE routers 10 and CE routers 8 including MAC addresses route advertisements information; receiving/sending packets via outbound links 230 and incoming links 228 between PE router 10B (e.g., second network device) and CE router 8C (e.g., multi-homed device) and, a multi-homed CE/multihomed device is receiving a second Bridge Protocol Data Unit (BPDU) message of the BPDUs from a PE 10B/second network device using an Ethernet Segment identifier (ESI) (e.g., CE router 8C is receiving BPDUs message from one of PE routers 10A, 10B or 10E in Fig.1), the BPDU message comprises a router-ID/bridge ID and a root bridge MAC address and the PE 10B/second network device provides multi-homing to the multi-homed CE/multihomed device using the ESI and, the multi-homed CE router/multihomed device is to be multihomed when it coupled to the PE router 10B/ second network device using the Ethernet Segment 18A and, network traffic communications of Ethernet frames between PE routers 10 and CE routers 8 including MAC addresses route advertisements information; the CE router/multihomed device is identifying the first multi-homed PE router and the second multi-homed PE router as the learned/ selected the root bridge MAC address and bridge priority of the root of the internal spanning tree (IST) by listening to the BPDUs based on the router-ID/bridge ID and MAC-based ESI value (e.g., router-ID and local discriminator value) received from the PEs/the first and second multi-homed PE routers and, multi-homed PE routers 10A, 10B and 10E are providing multihoming to the CE router 8C and each of multi-homed PE routers use EVPN  BGP MAC advertisement routes and, the CE router 8C is identifying each of the multi-homed PE routers/the first and second multi-homed PE routers and one of the multi-homed PE routers is elected as the designated forwarder (DF) that is responsible for forwarding traffic to the CE router 8C by sending a given IGMP message join report via Ethernet segment 18A; and                                         	                                                                               	Goli et al (U.S. Patent Application Publication No. U.S Pub 8,467,316 B1), which is directed to Virtual Local Area Networks (VLANs) system; and teaches that switch or CE device 20 is determining the PE devices 16A-C/the first and second network devices as the so-called “root bridge” of the topology based on the information of the root bridge by way of a priority value/bridge ID value from the PE devices 16/the first and second network devices and providing multihoming to the multi-home L2/CE device in the customer network 14A and, the bridge in the STP domain having the lowest priority number is selected as the root bridge based on bridge identifier/bridge ID for providing the multi-homed L2 connectivity in the STP standard procedure and, selecting the root bridge based on the bridge identifier being the null value of the stored root bridge ID (RB-ID) and the lowest priority in the STP domain (see Goli, Fig.1A-B Col 9 lines 27-67 to Col 10 lines 1-33).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “identifying, by the multihomed device, the first network device and the second network device as an elected root bridge based on the bridge ID received from the first network device and the second network device being a lowest recorded bridge ID value, wherein the first network device and the second network device provide multihoming to the multihomed device, and wherein each port of the at least two ports of the first network device and each port of the at least two ports of the second network device of the elected root bridge are designated root ports; preventing formation of a loop in the layer 2 network and enabling STP by: establishing the elected root bridge as a super root using a common bridge ID, determining a first port of a plurality of ports of the multihomed device as a root port having a shortest path cost to one of the designated root ports of the elected root bridge, and blocking ports of the plurality of ports of the multihomed device to eliminate layer 2 network loops; and sending a third BPDU message to the first network device acknowledging the first network device as the elected root bridge, to the second network device acknowledging the second network device as the elected root bridge, or both” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414  

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414